On Motion for Rehearing.
CRXTZ, J.
In its motion for rehearing the Commerce Realty Company complains of that part of the opinion of the commission that says:
“We further recommend that the temporary injunction now in force be in all things dissolved.”
The Commerce Realty Company in -Said motion, also complains of the judgment of this court in conformity with the above recommendation. .
On further examination of the record, we find that it discloses, as shown in the original opinion, that, on filing of the original petition in the district court, that court entered a temporary restraining order against all the defendants, and set the case for hearing on application for temporary injunction. On hearing of the application for temporary injunction, the same was on April 4,- 1928, in all things refused, but the trial court continued the temporary restraining order in effect until and including May 19, 1928. No further restraining order was made by the district court or by the Court of Civil Appeals.
Under this state of the record we were in error in recommending dissolution of temporary injunction, as no restraining order or injunction has been in force since May 19, 1928.
We have carefully read and considered said motion touching all other issues raised therein, and still adhere to the views expressed in our original opinion.
We therefore recommend that, the judgment originally entered in this court be amended so as to eliminate that part of Same which provides that the temporary injunction now in force be dissolved, and that said motion be, in all other respects, overruled.
CURETON, C. J.
Judgment heretofore entered reformed so as to eliminate order dissolving temporary injunction, as recommended by the Commission of Appeals.